Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s contention that the court erred in ordering a joint trial with separate juries rather than separate trials. Defendant’s primary argument is that the court, by failing to direct separate trials, effectively deprived him of the benefit of a plea offer that would have resulted in a sentence of 20 years to life rather than the 25 years to life he received. The plea offer was part of a plea negotiation; it was not available unless accepted by both defendants. The codefendant chose to proceed to trial and the plea offer was withdrawn. Defendant had a right to plead to the full indictment (see, People v Bradley, [appeal No. 1], 184 AD2d 1041; CPL 220.10 [2]), but not to anything less without the consent of the People (see, CPL 220.10 [2], [3]).
We have reviewed the other contentions raised by defendant and find that they were unpreserved or without merit. (Appeal *687from Judgment of Genesee County Court, Morton, J.—Murder, 2nd Degree.) Present—Boomer, J. P., Green, Balio, Boehm and Fallon, JJ.